Exhibit 10.121

AMENDMENT TO LINE OF CREDIT AGREEMENT

This AMENDMENT TO LINE OF CREDIT AGREEMENT, dated as of March 23, 2007 (this
“Agreement”) amends that certain Line of Credit Agreement dated as of January
27, 2006, by and among THE SMITH & WOLLENSKY RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”), DALLAS S&W LP, a Texas limited partnership (the
“Guarantor”), and MORGAN STANLEY COMMERCIAL FINANCIAL SERVICES, INC. (formerly
known as Morgan Stanley Dean Witter Commercial Financial Services, Inc.), a
Delaware corporation (the “Lender”)

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantor and the Lender have entered into that
certain Line of Credit Agreement dated as of January 27, 2006 (the “Loan
Agreement”) (Capitalized terms not defined herein are used herein as defined in
the Loan Agreement.)

WHEREAS, the Borrower and the Guarantor have requested that the Lender consent
to the sale of the property located at 18438 North Dallas Parkway, Dallas, Texas
75287 (“Trust Property”) owned by the Guarantor, and that the Lender (i) release
the Guarantor from its obligations under the Guaranty, the Loan Agreement and
the other Loan Documents and (ii) release the Deed of Trust  from the Trust
Property;

WHEREAS, no Advance has been made under the Loan Agreement and there is no
outstanding principal balance under the Loan Agreement or the Note as of this
date; and

WHEREAS, subject to the terms and conditions of this Agreement, the Lender is
willing to permit the sale of the Trust Property and to release the Guarantor
from the Guaranty, the Loan Agreement and the other Loan Documents and the
Lender’s interest in the Trust Property.

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, the parties hereto agree as follows:

1.               Advances; Replacement Collateral.  It shall be a condition to
any Advance under the Loan Agreement that the Borrower shall have granted the
Lender additional collateral in place of the Trust Property in form and having a
value acceptable to the Lender in its sole discretion.  The Lender’s interest in
such collateral shall be granted pursuant to an agreement or agreements, and
such other documentation as shall be acceptable to the Lender in its sole
discretion.

2.               Release of Guarantor.   Effective on the date on which all of
conditions set forth in paragraph 3 below have occurred, the Lender releases the
Guarantor as a Loan Party under the Loan Agreement and terminates the Guaranty. 
Notwithstanding the foregoing, the Environmental Guaranty shall survive the
release of the Deed of Trust, and by signing this Agreement where indicated
below, the Guarantor confirms that the terms and provisions of the Environmental
Guaranty shall survive the release of the Deed of Trust and shall remain in full
force and effect.

3.               Conditions.  This Agreement shall not be effective until the
Lender shall have received counterparts of this Agreement duly executed by the
Borrower, plus all reasonable fees and expenses of the Lender, including,
without limitation, the reasonable legal fees and expenses incurred by the
Lender in connection with the preparation, negotiation, execution and delivery
and review of this Agreement.


4.               FULL FORCE AND EFFECT.  EXCEPT AS EXPRESSLY MODIFIED BY THIS
AGREEMENT, ALL OF THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT SHALL CONTINUE
IN FULL FORCE AND EFFECT, AND ALL PARTIES HERETO SHALL BE ENTITLED TO THE
BENEFITS THEREOF.  THIS AGREEMENT IS LIMITED AS WRITTEN AND SHALL NOT BE DEEMED
(A) TO BE AN AMENDMENT OF OR A CONSENT UNDER OR WAIVER OF ANY OTHER TERM OR
CONDITION OF


--------------------------------------------------------------------------------



THE LOAN AGREEMENT, OR (B) TO PREJUDICE ANY RIGHT OR RIGHTS WHICH THE LENDER NOW
HAS OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH THE LOAN AGREEMENT OR
THE OTHER LOAN DOCUMENTS.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Lender, the Borrower and the Guarantor have executed
this Agreement as of the day and year first above written.

THE SMITH & WOLLENSKY RESTAURANT GROUP INC.

 

 

 

 

 

By:

/s/ EUGENE ZURIFF

 

 

 

Name:

 

 

Title:     President

 

STATE OF NEW YORK

)

 

 

ss.:

 

COUNTY OF NEW YORK

)

 

 

On the 27th day of March in the year 2007 before me, the undersigned, a Notary
Public in and for said State, personally appeared Eugene Zuriff, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

/s/ MARIA A. CHANG

 



Notary Public

 

 

 

 

 

 

DALLAS S&W, L.P.

 

By: S&W of Dallas LLC, general partner

 

 

 

 

 

By: The Smith and Wollensky Restaurant Group, Inc., Sole
Member

 

 

 

By:

/s/ EUGENE ZURIFF

 

 

 

Name:

 

 

Title:

 

STATE OF NEW YORK

)

 

 

ss.:

 

COUNTY OF NEW YORK

)

 

 

On the 27th day of March in the year 2007 before me, the undersigned, a Notary
Public in and for said State, personally appeared Eugene Zuriff, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/ MARIA A. CHANG

 



Notary Public

 

3


--------------------------------------------------------------------------------


 

MORGAN STANLEY COMMERCIAL

 

  FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

/s/ BRIAN TWOMEY

 

 

 

 

Name:  Brian Twomey

 

 

 

 

Title:    Vice President

 

 

 

4


--------------------------------------------------------------------------------